McLaughlin, J. (dissenting):
I dissent. The article complained of charges that Samuel and Isaac Stromberg have been arrested and held in Brooklyn to answer a charge of extortion, and that Isaac Stromberg broke into a house. There is no reference in the article to the plaintiff nor could a person by reading it connect him with it, either by inference or otherwise. The reference, to the De Salmo case is only in connection with the statement. that the unsuccessful party therein was “ Stromberg, the man now under artiest ”— clearly, and unmistakably indicating either Samuel or Isaac. It requires a very vivid imagination and one not ' based -upon any facts stated in the complaint, or any inferences to *593be drawn from it, to say that this plaintiff, Philip Stromberg, is the person referred to.
Van Brunt, P. J., concurred.
Judgment affirmed, with costs, with leave to defendant to withdraw demurrer and to answer upon payment of costs in this court and in the court below.